The trial of this case in the court below was had on the 1st day of February, 1936, and resulted in judgment for plaintiff in the sum of $750. From said judgment, defendant, appellant here, took an appeal to this court on April 21, 1936, having on that date duly executed and filed supersedeas and security for costs.
In connection with this appeal, and conclusive thereof, the respective parties to this litigation have this day (October 8, 1936) filed in this court the following agreement in writing, to wit:
"In the Court of Appeals of Alabama. N.W. CRUMBLEY,
Appellant,
vs.
Conrad THOMPSON, Pro Ami,
Appellee.
"In the above styled cause it is agreed by and between the appellant and the appellee that the Court of Appeals may render a judgment in this cause, reducing the judgment appealed from to Four Hundred ($400.00) Dollars and affirm the case for that amount, without interest or penalty, the cost to be taxed against the appellant.
    "[Signed] Horace C. Wilkinson Attorney for Appellant
           "[Signed] J. L. Drennen Attorney for appellee"
Now, in accordance with the foregoing, the judgment from which this appeal was taken is hereby reduced to $400, without interest, or penalty. The cost is taxed against appellant. The said judgment is hereby affirmed upon the condition hereinabove stated.
Affirmed. *Page 271